EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. T 604.682.3701 Suite 400, 455 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 1T1 www.avino.com January 11, 2011 AVINO SAMPLES UP TO 0.65M OF 4576 G/T AG & 9.09 G/T AU AT SAN GONZALO. Avino Silver and Gold Mines (Avino) is pleased to report on further progress from the bulk sampling program at Avino’s San Gonzalo mine 85Km North east of Durango, Mexico. Avino has been developing two stopes 2-080 and 2-140 above the 2260 level.To date approximately 10,000 tonnes have been mined and stockpiled.The mill has been processing development rock from the initial drift along the San Gonzalo vein on the 2260 level but will start on the stockpiled rock from the stopes by the end of this week.There is approximately 1500 tonnes left to mine from the two stopes as part of the bulk sample but Avino has been extending level 2260 to the South east along the San Gonzalo vein structure towards drill hole SG-07-33.This hole drilled from surface in 2007 intersected 116.15 to 122.70m (6.55m) 0.76 g/t gold 141 g/t silver.A new stope will be started on this area of the San Gonzalo vein.(Click here or visit avino.com to view a plan). As part of the stoping program channel samples have been taken across the back (i.e. roof) of the stope.The first series (sample numbers R Line 1 etc.) at approximately 2272 elevation (i.e. 12m above level 2260) and the second series (sample numbers II line 1 etc) at 2284m elevation or 24m above level 2260. The sampling results are shown in the following tables: Sample line Widthm. Gold g/t Silver g/t Lead ppm R- 1 R- 2 R- 3 R- 4 R- 5 R- 6 R- 7 R- 8 R- 9 R- 10 R- 11 R- 12 R- 13 R- 14 Average 1 Total sampled length along vein 24.45m. Sample line Widthm. Gold g/t Silver g/t Lead ppm II - 1 II - 2 II - 3 II - 4 II - 5 II - 6 II - 7 II - 8 II - 9 II - 10 II - 11 II - 12 II - 13 II - 14 II - 15 II - 16 II - 17 II - 18 II - 19 II - 20 II - 21 II - 22 II -23 II - 24 II - 25 II - 26 II - 27 II - 28 II - 29 II - 30 II - 31 II - 32 Average Total sampled length along vein 58.80m. 2 The sampling encountered gold values as high as 9.09 g/t over a 0.45m width and 7.77 g/t (Series II Line 9 samples 156762 and 156763) Silver values as high as 1570 g/t over 0.6m width (sample 156746 series II, line 5) 4576 g/t over 0.65 m width (sample 156757 series II, line 8) and 4262 g/t over 0.45m width (sample 156762 series II line 9) were encountered. In accordance with geostatistical conclusions in Resource estimate on the San Gonzalo vein by David Gunning P.Eng August 31, 2009, a 43101 compliant report these silver values were cut to 1500 grams per tonne. The full sampling results can be viewed on Avino’s website Samples are from channels cut across the San Gonzalo 1 vein.The samples were assayed by Inspectorate Labs.Samples were crushed and ground in Durango with pulps assayed in Reno, NV using fire assay and AA finish for gold, four acid digestion and AA for most silver with fire assay and gravimetric finish for very high silver, Aqua Regia digestion and ICP for base metals. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 3
